DETAILED ACTION
Claims 1-10 as filed 10/18/2019 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The following amendment is made to correct a typographical error.

The application has been amended as follows: 

IN THE CLAIMS:

Claim 9, line 1: “wherein the lid 1comprises” is changed to --wherein the lid comprises--

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  Parry (US Patent 3854621) is considered the closest prior art and teaches a spare fuel tank capable of use on a UTV comprising: a main body 10 and a lid 50 coupled to the main 54), the lid 50 moveable between a closed position and an open position (this function is inherent in the hinged lid of Parry); a storage compartment (the compartment within 44 on the right side of the device under door 52 as shown in Figures 1 and 2) and a fueling compartment (the compartment within 44 on the left side of the device under door 50 as shown in Figures 1 and 2; this compartment including the fuel conduit 56 as shown in Figure 5) formed in the main body 10, the storage and fueling compartments accessible when the lid is in the open position (as shown in Figure 1); a fuel reservoir 42 formed between an outer wall 26 and an inner wall 40 of the main body (Figure 5 especially), wherein the outer wall 26 forms the outer dimension of the main body (as shown in Figures 2 and 5 especially) and the inner wall 40 forms the storage compartment and the fueling compartment (inner wall 40 forms the bottom wall of the compartments as shown in Figures 2 and 5).
Parry fails to teach the storage compartment and fueling compartment as separate compartments (this is seen to be required by the separate recitations of the compartments); the compartments accessible when the lid is in the open position.
Schoonmaker (US Patent 1404484) teaches a spare fuel system and further teaches the obvious modification of a main body 1 includes separate compartments (compartments on either side of partition 8); the compartments accessible when a lid 2 is in an open position (as shown in Figure 1).
Parry further fails to teach brackets and lift members (it is noted that the term “lift members” is interpreted in accordance with 35 USC 112(f), as the term “members” is a nonce term; MPEP 2181; applicant’s “lift members” as disclosed are feet 26) coupled to the main body and extending below a bottom surface of the main body, wherein the 
Schoonmaker further teaches brackets 10, however these brackets do not extend below a bottom surface of the main body.
Villano et al. (US Patent 8393665) teaches a vehicle mounted storage box 60 and further teaches brackets 14, 16 extending below a bottom surface of a main body 60 and lift members (motors 18 and 20) extending below a bottom surface of the main body (at least in the extended position shown in Figures 2 and 3).  However, the motors of Villano are not structural equivalents to feet as disclosed by applicant as interpreted in accordance with 35 USC 112(f).  Additionally, there is insufficient motivation to include motors as taught by Villano in the device of Parry.  Villano teaches the motors which allow for easier access to a toolbox.  However, the box of Parry includes a lid at the top of the box which allows for easy access without the need for motors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Erickson (US Patent 3696797) teaches a spare fuel tank 12 including a hose 22 and nozzle 23
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753